Citation Nr: 0834729	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-41 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2007).  A 
review of the claims file seems to indicate that the 
veteran's service treatment records are unavailable, as 
referenced in the July 2004 rating decision.  The response to 
the 2003 request to obtain these records states that a prior 
response furnished to the RO on September 30, 1982 contained 
these records.  The claims folder before the Board, however, 
contains nothing before 2003, which suggests that an earlier 
claims folder may have been created and then retired or lost.  
There is no indication that there has been a formal finding 
regarding these missing service treatment records or an 
official notification to the veteran, however.  The Board 
finds that a remand is necessary to make further requests for 
service treatment records and to notify the veteran if they 
are unavailable.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran contends that his skin condition is due to 
exposure to herbicides while he was in service in Vietnam.  
His service in the Republic of Vietnam has been verified and 
so the veteran is entitled to a presumption of exposure to 
herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The 
veteran's treating physician, Dr. V.M., noted that most skin 
cancers are related to sun exposure and the veteran's cancer 
was in an area unexposed to the sun.  This caused the doctor 
to wonder about secondary causes.  The physician opined that 
it was possible that the veteran' skin cancer is in some way 
related to environmental exposure years in the past.  

The veteran's medical evidence indicates that the symptoms 
related to his claimed condition "may be associated with the 
claimant's active military...service."  38 U.S.C.A. 
§ 5103A(d)(2)(B).  While this evidence might not in a final 
analysis establish the required medical nexus, it is 
sufficient to trigger VA's duty to assist by providing a 
medical nexus examination.  See 38 U.S.C.A. § 5103A(d)(2); 
McLendon, 20 Vet. App. at 81-84.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the veteran should be 
afforded a VA medical examination with nexus opinion to 
determine whether the veteran's claimed skin condition is 
related to his military service, including as due to exposure 
to herbicides.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Under 38 C.F.R. § 20.703, the veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2007).  See 38 C.F.R. § 20.703 
(2007).  The veteran submitted his substantive appeal in 
December 2004, indicating his desire for a videoconference 
hearing at a local VA office.  Instead, it appears that the 
veteran was scheduled for a Travel Board hearing, which is 
only sporadically available on specific dates at the local VA 
RO. 

The veteran did not appear for his scheduled Travel Board 
hearing, but that is not what he requested on his VA Form 9.  
The veteran has not been provided the videoconference hearing 
that he asked for.  Therefore, in order to ensure full 
compliance with due process requirements, the RO must 
schedule the requested hearing.  See 38 U.S.C.A. § 7107; 38 
C.F.R. §§ 20.700, 20.703.

This remand will also provide an opportunity to ensure that 
the veteran has been given proper notice and assistance for 
his skin condition claim,  as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), and pertinent case law, 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment records.  Consideration should 
be given to the 2003 response that states 
that the records were sent to the RO on 
September 30, 1982, and whether another 
claims folder might exist.  If no further 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that complies with the 
requirements of Dingess/Hartman, 19 Vet. 
App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for service 
connection, VA has a duty to notify 
claimants of the evidence needed to prove 
those parts of the claim).

3.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination.  A VA medical examination 
should be scheduled to determine the 
nature and etiology of any skin condition 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
skin disability is medically related to 
the veteran's active military service, 
including as due to exposure to 
herbicides.  The entire claims file must 
be made available to the examiner and 
reviewed, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

4.  Schedule the veteran for a 
videoconference Board hearing.  Notify him 
of the exact date, time, and place of the 
hearing.

5.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




